DETAILED ACTION
	This is a non-final Office Action on the merits for U.S. App. 17/339,335.
Claims 1-23 are pending.
Claims 1-23 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 defines “a plurality of polymeric wedge components” in line 5 and then later defines “a polymeric wedge component” in line 6, which renders the claimed invention indefinite since a plurality of such components has been previously defined and one of ordinary skill in the art would not know whether a component separate from those defined in the plurality is required or whether such a component of line 6 further defines each of the components as previously defined. For examining purposes and in light of the specification and drawings, such a component of line 6 is considered to further define each of the components of the plurality as previously defined. Moreover, claims 14-23 are rendered indefinite for their dependencies upon claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-10, 12-14, 18-21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuchell (U.S. Publication 2018/0371763).
Regarding claim 1, Stuchell discloses a tile-securing system comprising:
a polymeric wedge component (#900) positioned between two adjacent tiles (#400) that are in plane (see figure 5) and the polymeric wedge component contacting a side edge of each adjacent tile (see figure 5 and paragraph 18), wherein the polymeric wedge component exerts a force against both side edges (see paragraph 18, where the tile corners #410 are to fit snugly within the wedge #900 and thus the wedge exerts a rebound force against such corners);
the polymeric wedge component being secured to a solid substrate (#800 and/or #100) using a fastener (#1000).
Regarding claim 2, Stuchell discloses each tile is a porcelain tile (see claim 3).
Regarding claim 6, Stuchell discloses the polymeric wedge component has a quadrilateral cross-sectional shape (when the wedge #900 is cut along a vertical cross section along one of the arms of the x-shape, the cross-sectional shape would be quadrilateral as defined).
Regarding claim 7, Stuchell discloses the tiles rest upon the solid substrate (see figures 5 and 6, where the substrate can be considered either #800 or #100, which the tiles rest upon).
Regarding claim 8, Stuchell discloses the solid substrate is polymeric (substrate #800 is formed of rubber, and thus a polymeric material, while substrate #100 is formed from plastic, and thus formed as a polymer).
Regarding claim 9, Stuchell discloses the solid substrate is plastic (using element #100 as the substrate, such a substrate is formed from a plastic material #140).
Regarding claim 10, Stuchell discloses the solid substrate is rubber (using element #800 as the substrate, such a substrate is formed from a rubber polymer).
Regarding claim 12, Stuchell discloses the fastener is a screw (see figure 4).
Regarding claim 13, Stuchell discloses a tile-securing system comprising:
a plurality of tiles (#400) being in plane (see figure 4) and each of the tiles being adjacent to at least one other tile (see figure 4);
the plurality of tiles being arranged in a pattern having a perimeter (the rectangular pattern as depicted in figures 4 and 6 with a rectangular perimeter);
the plurality of tiles resting upon a solid substrate (element #800 and/or #100 can be considered the substrate);
a plurality of polymeric wedge components (#900, where paragraph 12 discloses a plurality of such components are used to finish the flooring) secured to the solid substrate using a fastener (#1000), 
a polymeric wedge (#900) component positioned between adjacent tiles (#400) and the polymeric wedge component contacting a side edge of each adjacent tile (see figure 5 and paragraph 18), wherein the polymeric wedge component exerts a force against both side edges (see paragraph 18, where the tile corners #410 are to fit snugly within the wedge #900 and thus exert a rebound force against such corners);
a perimeter securing component (if the four tiles #400 of figure 6 are considered to form the plurality of tiles, their outer perimeter is held in place by further components #800 which can be considered the perimeter securing component as broadly defined) contacting a tile edge on the pattern perimeter and exerting a force against the tile edge on the pattern perimeter (see figure 5 and paragraph 18), the perimeter securing component secured in position to the solid substrate (see figure 4, where a screw #1000 is used to secure the component #800 to the substrate).
Regarding claim 14, Stuchell discloses each tile is a porcelain tile (see claim 3).
Regarding claim 18, Stuchell discloses the polymeric wedge component has a quadrilateral cross-sectional shape (when the wedge #900 is cut along a vertical cross section along one of the arms of the x-shape, the cross-sectional shape would be quadrilateral as defined).
Regarding claim 19, Stuchell discloses the solid substrate is polymeric (substrate #800 is formed of rubber, and thus a polymeric material, while substrate #100 is formed from plasti,c and thus formed as a polymer).
Regarding claim 20, Stuchell discloses the solid substrate is plastic (using element #100 as the substrate, such a substrate is formed from a plastic material #140).
Regarding claim 21, Stuchell discloses the solid substrate is rubber (using element #800 as the substrate, such a substrate is formed from a rubber polymer).
Regarding claim 23, Stuchell discloses the fastener is a screw (see figure 4).

Claim(s) 1, 4-9, 13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mondini (EP3124717).
Regarding claim 1, Mondini discloses a tile-securing system comprising:
a polymeric wedge component (#10) positioned between two adjacent tiles (#3) that are in plane (see figure 3) and the polymeric wedge component contacting a side edge of each adjacent tile (see figure 2 and paragraph 15), wherein the polymeric wedge component exerts a force against both side edges (see paragraph 15, where the component #10 deforms the elements #9 so as to apply a force on the side edges #8);
the polymeric wedge component being secured to a solid substrate (#4) using a fastener (#9/#11).
Regarding claim 4, Mondini discloses the polymeric wedge component has a conical three-dimensional exterior shape (see figure 3, where the wedge comprises a truncated conical shape).
Regarding claim 5, Mondini discloses the polymeric wedge component has a substantially trapezoidal cross-sectional shape (see figure 3, where the cross section of #10 is substantially trapezoidal).
Regarding claim 6, Mondini discloses the polymeric wedge component has a quadrilateral cross-sectional shape (the cross-sectional shape of the topmost surface of the component #10 of figure 10 when viewed from above is quadrilateral).
Regarding claim 7, Mondini discloses the tiles rest upon the solid substrate (Element #4 can be considered a solid substrate since it is formed from solid material, where the tiles rest upon the substrate formed by the plurality of elements #4. Alternatively, the substrate can be considered formed by the surface which supports elements #4, where the tiles are fastened to the substrate through elements #4.).
Regarding claim 8, Mondini discloses the solid substrate is polymeric (substrate #4 is formed of plastic and thus is considered a polymer).
Regarding claim 9, Mondini discloses the solid substrate is plastic (element #4 is formed of plastic).
Regarding claim 13, Mondini discloses a tile-securing system comprising:
a plurality of tiles (#3) being in plane (see figure 3) and each of the tiles being adjacent to at least one other tile (see figure 3);
the plurality of tiles being arranged in a pattern having a perimeter (the rectangular pattern as depicted in figure 6 with a rectangular perimeter);
the plurality of tiles resting upon a solid substrate (the substrate formed by elements #4 or the surface which elements #4 rest upon can be considered the substrate);
a plurality of polymeric wedge components (#10) secured to the solid substrate using a fastener (#9/#11), 
a polymeric wedge component positioned between adjacent tiles and the polymeric wedge component contacting a side edge of each adjacent tile (see figure 2 and paragraph 15), wherein the polymeric wedge component exerts a force against both side edges (see paragraph 15, where the component #10 deforms edges #9 down to contact side edges #8 and apply a force thereon);
a perimeter securing component (if the four tiles #3 of figure 1 are considered to form the plurality of tiles, their outer perimeter is held in place by further components #10 which can be considered the perimeter securing component as broadly defined) contacting a tile edge on the pattern perimeter and exerting a force against the tile edge on the pattern perimeter (see figure 1 and paragraph 15), the perimeter securing component secured in position to the solid substrate (see figure 3, where a fastener #9/#11 is used to secure the component #10 to the substrate).
Regarding claim 16, Mondini discloses the polymeric wedge component has a conical three-dimensional exterior shape (see figure 3, where the wedge comprises a truncated conical shape).
Regarding claim 17, Mondini discloses the polymeric wedge component has a substantially trapezoidal cross-sectional shape (see figure 3, where the cross section of #10 is substantially trapezoidal).
Regarding claim 18, Mondini discloses the polymeric wedge component has a quadrilateral cross-sectional shape (the cross-sectional shape of the topmost surface of the component #10 of figure 10 when viewed from above is quadrilateral).
Regarding claim 19, Mondini discloses the solid substrate is polymeric (substrate #4 is formed of plastic and thus is considered a polymer).
Regarding claim 20, Mondini discloses the solid substrate is plastic (element #4 is formed of plastic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stuchell in view of Symington (U.S. Publication 2006/0144011).
Regarding claims 3 and 15, Stuchell discloses the claimed invention including the tiles are porcelain paver tiles, except for each tile is a non-rectified porcelain paver tile. However, it is highly well known in the art, as evidenced by Symington, that such cross-shaped tile spacers can be used on tiles that have uneven edges. Using tiles with perfectly straight or uneven, non-rectified, edges is based on preference of the end user, whether wanting a more modern aesthetic or natural aesthetic and it would have been obvious to have used non-rectified porcelain tiles within the assembly of Stuchell, as taught in Symington, in order to provide a more natural look to the assembly for aesthetics as needed.

Claim(s) 4, 5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stuchell in view of Mondini.
Regarding claims 4 and 16, Stuchell discloses the claimed invention except for the polymeric wedge component has a conical three-dimensional exterior shape. However, it is highly well known in the art, as evidenced by Mondini, that such tile spacer wedge components can comprise of angled sides so as to form a trapezoidal cross section and outer truncated conical shape in order to engage angled side walls of floor tiles. Mondini discloses such wedge components can be constructed as cross shaped to fit corners between adjacent tiles or can be formed along a line gap between adjacent side edges of the tiles. Therefore, it would have been obvious to have constructed the wedge component of Stuchell to comprise of a conical three-dimensional exterior shape, as taught in Mondini, in order to allow the wedge components to edge tiles of different shapes, such as ones with tapered edges, while also preventing uplift of such tiles during use and grouting.
Regarding claims 5 and 17, Stuchell discloses the claimed invention except for the polymeric wedge component has a substantially trapezoidal cross-sectional shape. However, it is highly well known in the art, as evidenced by Mondini, that such tile spacer wedge components can comprise of angled sides so as to form a trapezoidal cross section and outer truncated conical shape in order to engage angled side walls of floor tiles. Mondini discloses such wedge components can be constructed as cross shaped to fit corners between adjacent tiles or can be formed along a line gap between adjacent side edges of the tiles. Therefore, it would have been obvious to have constructed the wedge component of Stuchell to comprise of a substantially trapezoidal  cross-sectional shape, as taught in Mondini, in order to allow the wedge components to edge tiles of different shapes, such as ones with tapered edges, while also preventing uplift of such tiles during use and grouting.

Claim(s) 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stuchell in view of Matthee (U.S. Publication 2008/0271410).
Regarding claims 11 and 22, Stuchell discloses the claimed invention including the edge component is constructed from a rubber material except for the component is manufactured from low density polyethylene or ethylene propylene diene terpolymer. However, it is highly well known in the art, as evidenced by Matthee, that such tile spacer wedges are known to be constructed from EPDM. Therefore, it would have been obvious to have constructed the wedge component of Stuchell out of EPDM, as taught in Matthee, to provide a cost effective yet durable wedge component and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635